Title: To James Madison from John G. Jackson, 3 August 1801
From: Jackson, John G.
To: Madison, James


Dr. Sir.
Clarksburg August 3d. 1801
I received your favor of the 20th. Ultimo by the last mail, and thank you for your kind attention to my Offers with the Post Master General, altho the Contract which I’ve obtained will not be so convenient as the other; I believe however it will turn out to advantage.
I am truly sorry to find your opinion confirming the presumption impressed by a perusal of the News-Papers concerning the fate of the French in Egypt; when we consider the great naval Superiority of G. Britain & the importance of a possession of that Country, as the Entrepot between the Continent of Europe & the invasion of the India possessions by way of the Mediterranean there remains little doubt of her combining all the force of the Nation to Dispossess ’em; and Menou with his Army having to contend with the Troops of the Grand Vizier on the one side and Great Britain on the other, both with superior forces must be ultimately subdued, if they do not possess the combined qualities attributed to Hercules and Achilles of being invincible as well as invulnerable.
I had hoped that Buonaparte would ere this have signed the Northern Confederacy and directed the Whole resources of the Nation to the building and equipment of Vessels of War, which with the combined Fleets of Russia &c would have forced a compliance on the part of the British Ministry to a principle founded on the immutable rights of Nations—perhaps he has let slip the only opportunity to confirm the resentment of the whole of Europe against England; an event which alone (in my opinion) could retard the Collisions consequent on the Indemnities and secularizations, in the Hereditary States, of the Germanic Empire; & which augur much instability to the f⟨uture⟩ Peace of the Continent; it is however to be hoped that the principle will not be abandoned altho temporarily frustrated, & certainly the most effectual way to enforce it will be to interdict all Commercial Intercourse with that Nation, and if we had not practised for a long time a System of passive Obedience & non resistance towards them; until the people are callous to our national degradation—I should rejoice to see my Country aid the Association with all her force.
I have perused the pamphlet you had the goodness to send me, and am induced to think that a solution of the questions proposed by the Agricultural society was barely a secondary consideration with the Author—altho many useful facts relative to the improper mode of culture &C (which experience has verified) are correctly stated by him he has committed some egregious mistakes, perhaps intentionally and (as he is certainly a rank Monarchist) has studiously endeavored to bring republicanism into contempt & disrepute, to preserve the jealousy in the new England States towards her southern Sisters to hold up as an act meriting recrimination the annihilation of the Odious Law of Primogeniture; and to prevent Migrations to the United States—a few quotations will confirm my Observations—the Author states, page 51 speaking of the Hessian Fly “In Virginia they scarcely know this insignificant Animal and therefore on it cannot cast the blame of the failure of Crops; this has been ascribed to the Culture of Tobacco & Maize but however injurious they have been we must look deeper for the root of the mischief, that I venture to state will be found in the present Constitutions of the States and the manners of the People.”
“page 54. “Before the Revolution an Aristocracy was formed of Capitalists well calculated for improving ornamenting & enriching the Country great exertions & great improvements cannot be made but by persons of this description new people in the new order of things are employed in speculations frequently at variance with the best interests of the Country.”
“page 45 “Virginia is the Southern limits of my information beyond it enquiries were unnecessary because it appears as if agriculture had there already arrived at its lowest pitch of degradation.”
page 27 [“]the body of the People of Maryland may not be as well educated as those of New England but they are fortunately uninfluenced by the wild theories of their Southern neighbours.”
page 54 [“]before the revolution real Estates descended to the Eldest Son the Law since that period has ordained an equal division of them, this has already had a very extensive but a very mischievous influence &C &C the consequence of this is that landed property is no longer an object of pleasure or profit.”
“page 26 [“]Land in America affords little pleasure or profit & appears in a progress of continually affording less.”
“page 55. “such is the operation of the new Constitutions on the higher orders & it will be found that manners too have their influence on the inferior orders, the mass of Farmers are ignorant uneducated poor and indolent but they boas⟨t⟩ of their independance & enjoy inaction.”

“from this picture must be entirely excepted the People of New England they with a more rational love of independance possess also an equal love of industry & order.”
“page 71 [“]none Emigrate to the frontiers beyond the Mountains except Culprits & savage Back Woods Men chiefly of Irish descent this line of Frontier Men, a race possessing all the vices of Savage & civilized life without the virtues of either affording the singular spectacle of a race voluntarily sinking into Barbarism, the outcasts of the World & the disgrace of it, are to be met with on the western Frontiers from Pennsylvania to the farthest South.”
I trust from the foregoing pages I have established the charges exhibited against him; perhaps however an impartial reader who reflects that the Author of the Pamphlet is an Englishman & the Writer of these strictures a resident in the Country alluded to by him in the last paragraph will be induced to differ from both.
Mrs. Jackson reciprocates your Love & very much regrets that we shall not soon have the pleasure of meeting with Friends whom we so sincerely esteem, she requests that you will present her affectionately to her sisters & inform them that She is fast recovering & her Daughter in fine health. With sentiments of respect & esteem I am Dr. Sir your Mo Obt.
J G Jackson
 

   RC (ViU). Docketed by Wagner as received 14 Aug.


   Letter not found (calendared in PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:447).


   Jacques-François, baron de Menou, was born in Touraine in 1750. A supporter of the revolution, he was named commander of the Army of the Interior in 1794 and a division commander in the Egyptian campaign in 1798. After his arrival in Egypt he began acting eccentrically, converted to Islam, changed his name to Jacques-Abdullah, and married the daughter of a bathkeeper. He became commander in chief of the French army on the death of Jean-Baptiste Kléber in June of 1800. He was at this time beseiged at Alexandria by the British, having sworn to die before capitulating. He surrendered on 30 Aug. 1801 and died in Venice in 1810 (J. Christopher Herold, Bonaparte in Egypt [London, 1962], pp. 365–70, 385–87; Nouvelle biographie générale [46 vols.; Paris, 1852–66], 34:1000).


   The Turkish grand vizier, Yusuf Pasha Diya, commanded the Ottoman troops against the French in Egypt (Encyclopaedia of Islam, 2:202a, 635b).


   For the principles of the League of Armed Neutrality, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:410–11. For the texts of the conventions between Russia, Sweden, and Denmark, signed in 1800, see James Brown Scott, ed., The Armed Neutralities of 1780 and 1800 (Oxford, 1918), pp. 531–49.


   On William Strickland’s Observations on the Agriculture of the United States, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:101 and n. 2. Several of Jackson’s quotations are abridgments.


   John G. Jackson (1777–1825), a member of the Virginia House of Delegates between 1798 and 1801, had married Dolley Madison’s sister Mary Payne, with JM giving away the bride (Stephen W. Brown, Voice of the New West: John G. Jackson, His Life and Times [Macon, Ga., 1985], p. 10).

